 1    Dean M. Harvey (SBN 250298)
      Katherine Lubin (SBN 259826)
 2    Yaman Salahi (SBN 288752)
      Adam Gitlin (SBN 317047)
 3    Jallé Dafa (SBN 290637)
      LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
 4    275 Battery Street, 29th Floor
      San Francisco, CA 94111
 5    Telephone: (415) 956-1000
      dharvey@lchb.com
 6    kbenson@lchb.com
      ysalahi@lchb.com
 7    agitlin@lchb.com
      jdafa@lchb.com
 8
      Interim Class Counsel
 9

10
                                 UNITED STATES DISTRICT COURT
11
                              NORTHERN DISTRICT OF CALIFORNIA
12
                                      OAKLAND DIVISION
13

14
     IN RE CALIFORNIA BAIL BOND ANTITRUST           Lead Case No. 19-cv-00717-JST
15   LITIGATION
                                                    RULE 26(f) REPORT
16   This Document Relates To:

17         ALL ACTIONS

18

19

20

21

22

23

24

25

26

27

28

                                                                          RULE 26(F) REPORT
                                                                    CASE NO. 19-CV-00717-JST
 1           Pursuant to the Court’s August 20, 2020 order (ECF No. 130), the parties in the above-
 2   captioned action submit this Rule 26(f) Report.
 3   I.      DISCLOSURES
 4           The parties will exchange Rule 26 disclosures on September 18, 2020.
 5   II.     DISCOVERY
 6           A.     Plaintiffs’ Statement
 7           On August 11, 2020, the Court lifted the stay of discovery, and directed the parties to meet
 8   and confer on dates to exchange Rule 26 disclosures. ECF No. 126. On August 18, 2018, the
 9   Court entered an order setting a deadline to hold a Rule 26(f) conference by September 4, 2020, a
10   deadline to exchange Rule 26(a)(1) disclosures by September 18, 2020, and a deadline to file this
11   Rule 26 report by September 18, 2020. ECF No. 130.
12           The parties held a global Rule 26(f) conference on September 2, 2020 to discuss the
13   proposed case schedule, the proposed Protective Order, and the ESI protocol. The parties met
14   again by telephone on September 15, 2020 to discuss the schedule and Protective Order.
15           Plaintiffs also held separate Rule 26(f) conferences with each of the Defendants to discuss
16   the items in Rule 26(f) and the Northern District of California’s ESI Checklist. The parties
17   continue to meet and confer about the items in that checklist, including identification of
18   custodians for each Defendant. To assist the parties in identifying appropriate custodians,
19   Plaintiffs have requested that each Defendant produce organizational charts reflecting senior
20   leadership and key employees.
21           Plaintiffs served their First Set of Requests for Production to All Defendants (“RFPs”) on
22   August 12, 2020. Plaintiffs agreed to provide Defendants until October 2, 2020 to respond to the
23   RFPs.
24           Plaintiffs also served a subpoena on third-party SFAA on August 14, 2020. SFAA
25   responded on September 3, 2020, and Plaintiffs are meeting and conferring with SFAA on the
26   scope of production.
27           Consistent with the RFPs and subpoena served to date, Plaintiffs anticipate that discovery
28   will include the following topics: bail bond transaction data; inter-competitor communications

                                                                                        RULE 26(F) REPORT
                                                    -2-                           CASE NO. 19-CV-00717-JST
 1   regarding prices; internal competitive analyses and business plans; advertisements and other
 2   statements regarding the ability or purported inability to offer discounts or rebates; and contracts
 3   and communications between sureties and bail bond agents regarding prices and rebating
 4   practices.
 5          Below, Defendants contend yet again that no discovery should take place until the Court
 6   rules on the pending motion to dismiss. This is exactly the question raised by Plaintiffs’ Motion
 7   to Lift the Discovery Stay (ECF No. 95), and that the Court resolved in its order granting
 8   Plaintiffs’ Motion (ECF No. 126). The Court found that “Defendants have not carried their heavy
 9   burden to show why discovery should continue to be denied.” ECF No. 126 at 2. Here, as
10   before, Defendants do not satisfy that “heavy burden”, and there is no reason for the Court to
11   reconsider and reverse its earlier decision.
12          Defendants’ assertions below regarding “extreme burdens of discovery” are baseless and
13   unsupported. There is no way for the parties to know what the discovery burdens will be before
14   negotiating search terms, reviewing hit counts, and gathering other relevant data points. This is
15   how discovery under the Federal Rules works. Fed. R. Civ. P. 26(b)(1) (“Parties may obtain
16   discovery regarding any nonprivileged matter that is relevant to any party’s claim or defense and
17   proportional to the needs of the case, considering the importance of the issues at stake in the
18   action, the amount in controversy, the parties’ relative access to relevant information, the parties’
19   resources, the importance of the discovery in resolving the issues, and whether the burden or
20   expense of the proposed discovery outweighs its likely benefit.”). Defendants’ cannot short-
21   circuit that process with nothing more than conclusory assertions. The parties should follow the
22   normal course of discovery, and, if necessary, bring disputes to the Court via the procedure
23   described in Paragraph J of the Court’s Standing Order.
24          B.      Defendants’ Statement on Discovery
25          At the August 26, 2020 hearing on Defendants’ Motion to Dismiss (the “Motion”), the
26   Court requested that the parties submit proposals for (1) how discovery should proceed while the
27   Motion is under submission; and (2) how discovery should proceed in the event that at least some
28   Defendants are dismissed from the lawsuit a second time, potentially with prejudice. (8/26/2020

                                                                                         RULE 26(F) REPORT
                                                    -3-                            CASE NO. 19-CV-00717-JST
 1   Tr. of Proceedings at 68:20-69:13.) As Defendants explained in their submission to the Court,
 2   that discovery should be partially stayed while the Motion is pending. Given the extreme burdens
 3   of discovery in this matter, it makes little sense to require Defendants to undertake an extremely
 4   expensive document review and production process if these efforts may be mooted by a
 5   subsequent dismissal. (ECF No. 137.) Defendants also proposed that the scope of discovery after
 6   the Court resolves the pending Motion should depend on how the Court rules and whether
 7   Plaintiffs are again granted leave to amend. (Id.)
 8          At the same time, as Plaintiffs note above, Defendants have conducted various
 9   preliminary steps that will allow discovery to rapidly proceed with respect to any claims that may
10   remain once the Court rules on the pending Motion. The parties are diligently conferring on a
11   Protective Order, ESI Protocol, and other discovery matters applicable to individual Defendants.
12   Defendants have also agreed to provide responses and objections to Plaintiffs’ voluminous
13   Requests for Production of Documents by October 2, 2020. By completing these steps while the
14   Motion is pending discovery is advancing, the extreme cost and expense of unrestricted discovery
15   should only be imposed once the pleadings are settled and it is clear who will remain in this
16   matter. Defendants respectfully request that the Court endorse Defendants’ submitted discovery
17   proposal to this effect. (See ECF No. 137.)
18   III.   EVIDENCE PRESERVATION (ESI)
19          Plaintiffs sent detailed preservation letters to all Defendants on January 29, 2019. The
20   parties are meeting and conferring about an Electronically Stored Information (“ESI”) Protocol
21   and plan to submit it to the Court for approval shortly.
22          Should the parties encounter any issues with respect to preservation, they will raise them
23   with the Court promptly.
24   IV.    PROTECTIVE ORDER
25          Plaintiffs proposed the Northern District’s Model Protective Order to Defendants on
26   August 11, 2020. The parties are meeting and conferring about the Protective Order, and will
27   submit their proposal to the Court shortly, along with a declaration identifying those areas where
28   the proposal differs from the Model Protective Order, consistent with Section G of the Court’s

                                                                                        RULE 26(F) REPORT
                                                    -4-                           CASE NO. 19-CV-00717-JST
 1   Standing Order for All Civil Cases.
 2   V.     EXPEDITED TRIAL PROCEDURE
 3          The parties do not believe that this case is appropriate for an expedited schedule.
 4   VI.    PROPOSED SCHEDULE
 5          If discovery remains open, the parties propose the following schedule. The parties
 6   acknowledge that this schedule will need to be revised if the Court accepts Defendants’ proposal
 7   regarding discovery. See Defendants’ Discovery Statement, ECF No. 137; Plaintiffs’ Discovery
 8   Statement, ECF No. 138.
 9

10                                Deadline                                    Date
11

12                 Deadline to Serve Rule 26 Disclosures              September 18, 2020

13
                Deadline for Defendants to Serve Objections             October 2, 2020
14              and Responses to Plaintiffs’ First Set of RFPs
15

16                  Substantial Completion of Document                   April 16, 2021
                                 Production
17

18                   Deadline to Produce Privilege Logs                  June 11, 2021
19

20                      Deadline to Amend Pleadings                     August 11, 2021

21
                Plaintiffs’ Motion for Class Certification, and       November 19, 2021
22                Designation of Experts and Disclosure of
                            Opening Expert Reports
23

24
                Defendants’ Opposition to Motion for Class             February 17, 2022
25               Certification, and Designation of Rebuttal
                Experts and Disclosure of Rebuttal Expert
26                                 Reports
27

28

                                                                                        RULE 26(F) REPORT
                                                   -5-                            CASE NO. 19-CV-00717-JST
 1
                                     Deadline                                   Date
 2

 3                Plaintiffs’ Reply Brief ISO Class Certification,         April 15, 2022
                     and Disclosure of Reply Expert Reports
 4

 5
                          Hearing on Class Certification             At the Court’s convenience
 6

 7                         Last Day of Fact Discovery                   60 days following the
                                                                        Court’s order on Class
 8                                                                           Certification
                                                                       (understanding that this
 9                                                                    does not mean discovery
                                                                        has been sequenced or
10                                                                    bifurcated between class
                                                                     certification and the merits)
11

12   VII.   FURTHER CASE MANAGEMENT CONFERENCE

13          A.        Plaintiffs’ Proposal

14          Plaintiffs suggest that the Court apply its standard practice in class cases and hold frequent

15   and regular case management conferences. See, e.g., In re Wells Fargo & Co. Shareholder

16   Derivative Litig., Case No. 16-cv-5541-JST (N.D. Cal.), July 18, 2018 CMC Tr. at 8:11-16 (“I

17   usually do class actions a certain way when I’m managing them and that is, that I see them much

18   more frequently, and they report to me at a much more granular level about discovery planning

19   and things like that just to make sure that it all gets done, and that there aren’t surprises. And

20   also, so that I can help people in an informal way.”). Plaintiffs propose that these conferences

21   occur every month.

22          Parties tend to be much more reasonable when a case management conference is on the

23   horizon. Regular case management conferences encourage efficient progress of the action, and

24   provide the parties with an incentive to resolve disputes among each other as best they can, and

25   where agreement cannot be reached, to provide reasonable proposals and obtain guidance from

26   the Court.

27          B.        Defendants’ Proposal

28          Defendants believe that the monthly case management conferences proposed by Plaintiffs

                                                                                          RULE 26(F) REPORT
                                                      -6-                           CASE NO. 19-CV-00717-JST
 1   are not necessary and would not be an efficient use of the parties or the Court’s resources,
 2   especially while the Motion to Dismiss is still pending. The parties have thus far worked
 3   diligently and effectively on a variety of case management issues and favor the process the Court
 4   has thus far employed to resolve any potential disagreements. Additionally, given the difficulties
 5   of coordinating between 29 distinct Defendants in this action, each and every joint submission to
 6   the court, hearing, or conference imposes a significant logistical burden; scheduling monthly
 7   status conferences with no particular dispute or need for them will heighten these costs without
 8   any offsetting benefits. Defendants submit that the Court should set case management
 9   conferences at its discretion and that the parties should be encouraged to jointly request case
10   management conferences at key stages of the litigation.
11

12   Dated: September 18, 2020                            By: /s/ Dean M. Harvey
13                                                        Dean M. Harvey (SBN 250298)
                                                          Katherine Lubin (SBN 259826)
14                                                        Yaman Salahi (SBN 288752)
                                                          Adam Gitlin (SBN 317047)
15                                                        Jallé Dafa (SBN 290637)
                                                          LIEFF CABRASER HEIMANN & BERNSTEIN,
16                                                        LLP
                                                          275 Battery Street, 29th Floor
17                                                        San Francisco, CA 94111
                                                          Telephone: (415) 956-1000
18                                                        dharvey@lchb.com
                                                          kbenson@lchb.com
19                                                        ysalahi@lchb.com
                                                          agitlin@lchb.com
20                                                        jdafa@lchb.com
21                                                        Interim Class Counsel
22

23

24

25

26

27

28

                                                                                         RULE 26(F) REPORT
                                                    -7-                            CASE NO. 19-CV-00717-JST
 1   Dated: September 18, 2020         By: /s/ Beatriz Mejia
 2                                     Michael A. Attanasio (151529)
 3                                     Beatriz Mejia (190948)
                                       David Houska (295918)
 4                                     Max Sladek de la Cal (324961)
                                       COOLEY LLP
 5
                                       Attorneys for Defendants Seaview Insurance
 6                                     Company and Two Jinn, Inc.
 7
     Dated: September 18, 2020         By: /s/ Julie A. Gryce
 8
                                       Julie A. Gryce (319530)
 9                                     DLA PIPER LLP (US)
                                       401 B Street, Suite 1700
10
                                       San Diego, CA 92101-4297
11                                     Telephone: (619) 699-2700
                                       Facsimile: (619) 699-2701
12                                     julie.gryce@dlapiper.com

13                                     Michael P. Murphy (pro hac vice)
                                       John Hamill (pro hac vice)
14
                                       DLA PIPER LLP (US)
15                                     Telephone: (212) 335-4500
                                       Facsimile: (212) 335-4501
16                                     michael.murphy@dlapiper.com
                                       john.hamill@dlapiper.com
17
                                       Attorneys for Defendants Danielson National
18
                                       Insurance Company
19

20

21

22

23

24

25

26

27

28

                                                                      RULE 26(F) REPORT
                                 -8-                            CASE NO. 19-CV-00717-JST
 1   Dated: September 18, 2020         By: /s/ Blake Zollar
 2                                     Drew Koning (263082)
 3                                     Blake Zollar (268913)
                                       Shaun Paisley (244377)
 4                                     KONING ZOLLAR LLP
                                       2210 Encinitas Blvd., Suite S
 5                                     Encinitas, CA 92024
                                       Telephone: (858) 252-3234
 6                                     Facsimile: (858) 252-3238
 7                                     drew@kzllp.com
                                       blake@kzllp.com
 8                                     shaun@kzllp.com

 9                                     Attorneys for Defendant All-Pro Bail Bonds,
                                       Inc.
10

11   Dated: September 18, 2020         By: /s/ Gerard G. Pecht

12                                     Gerard G. Pecht (pro hac vice)
                                       NORTON ROSE FULBRIGHT US LLP
13                                     1301 McKinney, Suite 5100
                                       Houston, Texas 77010
14
                                       Telephone: (713) 651-5151
15                                     Facsimile: (713) 651-5246
                                       gerard.pecht@nortonrosefulbright.com
16                                     Joshua D. Lichtman (176143)
                                       NORTON ROSE FULBRIGHT US LLP
17                                     555 South Flower Street, Forty-First Floor
                                       Los Angeles, California 90071
18
                                       Telephone: (213) 892-9200
19                                     Facsimile: (213) 892-9494
                                       joshua.lichtman@nortonrosefulbright.com
20
                                       Attorneys for Defendant American
21                                     Contractors Indemnity Company
22

23

24

25

26

27

28

                                                                       RULE 26(F) REPORT
                                 -9-                             CASE NO. 19-CV-00717-JST
 1   Dated: September 18, 2020        By: /s/ Anne K. Edwards
 2                                    Anne K. Edwards (110424)
 3                                    SMITH, GAMBRELL & RUSSELL, LLP
                                      444 South Flower Street, Suite 1700
 4                                    Los Angeles, CA 90071
                                      Telephone: (213) 358-7210
 5                                    Facsimile: (213) 358-7310
                                      aedwards@sgrlaw.com
 6

 7                                    Attorneys for Defendant Williamsburg
                                      National Insurance Company
 8
     Dated: September 18, 2020        By: /s/ Nicole S. Healy
 9
                                      Todd A. Roberts
10
                                      Nicole S. Healy
11                                    ROPERS, MAJESKI, KOHN & BENTLEY

12                                    Attorneys for Defendants American Bail
                                      Coalition, Inc. and William B. Carmichael
13

14   Dated: September 18, 2020        By: /s/ David F. Hauge
15
                                      David F. Hauge (128294)
16                                    Todd H. Stitt (179694)
                                      Vincent S. Loh (238410)
17                                    MICHELMAN & ROBINSON, LLP
18                                    Attorneys for Defendants United States Fire
19                                    Insurance Company, North River Insurance
                                      Company, and Seneca Insurance Company
20
     Dated: September 18, 2020        By: /s/ Christie A. Moore
21

22

23

24

25

26

27

28

                                                                      RULE 26(F) REPORT
                                 - 10 -                         CASE NO. 19-CV-00717-JST
 1                                    Christie A. Moore (pro hac vice)
                                      W. Scott Croft (pro hac vice)
 2                                    BINGHAM GREENEBAUM DOLL LLP
 3                                    101 S. Fifth Street
                                      3500 PNC Tower
 4                                    Louisville, KY 40202
                                      Telephone: 502.587.3758
 5                                    Facsimile: 502.540.2276
                                      cmoore@bgdlegal.com
 6                                    wcroft@bgdlegal.com
 7
                                      Attorneys for Defendant Lexon Insurance
 8                                    Company

 9   Dated: September 18, 2020        By: /s/ Travis Wall
10
                                      Travis Wall (191662)
11                                    Spencer Kook (205304)
                                      HINSHAW & CULBERTSON LLP
12
                                      Attorneys for Defendant Philadelphia
13                                    Reinsurance Corporation
14
     Dated: September 18, 2020        By: /s/ Gregory S. Day
15
                                      Gregory S. Day
16                                    LAW OFFICES OF GREGORY S. DAY
                                      120 Birmingham Drive, Suite 200
17                                    Cardiff, CA 92007
                                      Telephone: (760) 436-2827
18
                                      attygsd@gmail.com
19
                                      Attorneys for Defendants California Bail
20                                    Agents Association, Universal Fire &
                                      Casualty Company, and Sun Surety Insurance
21                                    Company
22
     Dated: September 18, 2020        By: /s/ Howard Holderness
23
                                      John A. Sebastinelli (127859)
24                                    Howard Holderness (169814)
                                      GREENBERG TRAURIG, LLP
25

26                                    Attorneys for Defendants American Surety
                                      Company and Indiana Lumbermens Mutual
27                                    Insurance Company

28

                                                                     RULE 26(F) REPORT
                                 - 11 -                        CASE NO. 19-CV-00717-JST
 1   Dated: September 18, 202019        By: /s/ Gary A. Nye
 2                                      Gary A. Nye (126104)
 3                                      ROXBOROUGH, POMERANCE, NYE & ADREANI,
                                        LLP
 4
                                        Attorneys for Defendants AIA Holdings, Inc.,
 5                                      Allegheny Casualty Company, Bankers
                                        Insurance Company, International Fidelity
 6                                      Insurance Company, Lexington National
 7                                      Insurance Corporation, and Jerry Watson

 8   Dated: September 18, 2020          By: /s/ Brendan Pegg

 9                                      Brendan Pegg
                                        Lindsay Cooper-Greene
10
                                        LAW OFFICE OF BRENDAN PEGG
11                                      201 E. Ojai Ave, Suite 1505
                                        Ojai, CA 93024
12                                      Telephone: (805) 302-4151
                                        Facsimile: (877) 718-7298
13
                                        Attorneys for Defendant Financial Casualty &
14
                                        Surety, Inc.
15
     Dated: September 18, 2020          By: /s/ Erik K. Swanholt
16
                                        Erik K. Swanholt
17                                      Alyssa L. Titche
                                        Ian T. Hampton (pro hac vice)
18
                                        FOLEY & LARDNER
19                                      555 South Flower St., 33rd Floor
                                        Los Angeles, CA 90071
20                                      Telephone: (213) 972-4500
                                        Facsimile: (213) 486-0065
21

22                                      Attorneys for Defendant Continental Heritage
                                        Insurance Company
23
     Dated: September 18, 2020          By: /s/ John M. Rorabaugh
24
                                        John M. Rorabaugh (178366)
25

26                                      Attorney for Defendant Golden State Bail
                                        Association
27

28

                                                                         RULE 26(F) REPORT
                                   - 12 -                          CASE NO. 19-CV-00717-JST
 1   Dated: September 18, 2020        By: /s/ Paul J. Riehle
 2                                    Paul J. Riehle (115199)
                                      Amanda M. Pasquini (pro hac vice)
 3                                    DRINKER BIDDLE & REATH LLP
                                      4 Embarcadero Center, 27th Floor
 4                                    San Francisco, California 94111
                                      Telephone: (415) 551-7521
 5                                    Facsimile: (415) 551- 7510
                                      paul.riehle@faegredrinker.com
 6
                                      amanda.pasquini@faegredrinker.com
 7
                                      Attorneys for Defendant Accredited Surety and
 8                                    Casualty Company, Inc.

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                     RULE 26(F) REPORT
                                 - 13 -                        CASE NO. 19-CV-00717-JST
 1                                            ATTESTATION
 2          I, Dean M. Harvey , in compliance with Local Rule 5-1(i)(3), hereby attest that I obtained
 3   the concurrence of all of the above-listed counsel in filing this document.
 4

 5   DATED: September 18, 2020                            /s/ Dean M. Harvey
                                                          Dean M. Harvey
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
